WILLIAM BLAIR FUNDS SUPPLEMENT TO PROSPECTUSES DATED MAY 1, 2008 The information below supplements and supercedes the applicable disclosure in the “William Blair International Growth Fund – Summary” section of the Fund’s Class N and Class I Prospectuses. The International Growth Fund is open to investors effective November 20, 2008.The Fund may close or re-open to new or existing shareholders at any time. The information below supplements and supercedes the applicable disclosure in the “William Blair Emerging Markets Growth Fund – Summary” section of the Fund’s Class N, Class I and Institutional Class Prospectuses. The Emerging Markets Growth Fund is open to investors effective November 20, 2008.The Fund may close or re-open to new or existing shareholders at any time. The information below supplements and supercedes the applicable disclosure in the “William Blair Institutional International Growth Fund – Summary” section of the Fund’s Prospectus. The Institutional International Growth Fund is open to investors effective November 20, 2008.The Fund may close or re-open to new or existing shareholders at any time. Dated:November 19, 2008 WILLIAM BLAIR FUNDS 222 West
